 

EXHIBIT 10.2

 

GUARANTEE

 

THIS GUARANTEE dated as of April 24, 2015 by each of the signatories listed on
the signature pages hereto and each of the other entities that becomes a party
hereto pursuant to Section 20 (the “Guarantors,” and individually, a
“Guarantor”), in favor of the Collateral Agent (as defined in the Credit
Agreement) for the benefit of the Secured Parties.

 

WITNESSETH:

 

WHEREAS, reference is made to that certain Credit Agreement, dated as of the
date hereof (as the same may be amended, restated, supplemented or otherwise
modified, refinanced or replaced from time to time, the “Credit Agreement”),
among ROLLER BEARING COMPANY OF AMERICA, INC., a Delaware corporation
(“Borrower”), RBC BEARINGS INCORPORATED, a Delaware corporation (“Holdings”),
the Guarantors, certain other parties thereto and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, Collateral Agent, Swingline Lender and
Letter of Credit Issuer and the other parties party thereto, pursuant to which,
among other things, the Lenders have severally agreed to make Loans to the
Borrower, the Swingline Lender has agreed to make Swingline Loans and the Letter
of Credit Issuer has agreed to issue Letters of Credit for the account of the
Borrower and the Restricted Subsidiaries (collectively, the “Extensions of
Credit”) upon the terms and subject to the conditions set forth therein and one
or more Cash Management Banks or Hedge Banks may from time to time enter into
Secured Cash Management Agreements or Secured Hedge Agreements with Holdings
and/or its Subsidiaries;

 

WHEREAS, the Borrower is a direct wholly-owned Subsidiary of Holdings and each
Guarantor is a direct or indirect wholly-owned Subsidiary of Holdings;

 

WHEREAS, the Extensions of Credit will be used in part to enable valuable
transfers to the Guarantors in connection with the operation of their respective
businesses;

 

WHEREAS, each Guarantor acknowledges that it will derive substantial direct and
indirect benefit from the Extensions of Credit; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders and the
Letter of Credit Issuer to make their respective Extensions of Credit to the
Borrower under the Credit Agreement that the Guarantors shall have executed and
delivered this Guarantee to the Collateral Agent for the benefit of the Secured
Parties;

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Collateral Agent, the Lenders and the Letter of Credit
Issuer to enter into the Credit Agreement, to induce the Lenders, Swingline
Lender and the Letter of Credit Issuer to make their respective Extensions of
Credit to the Borrower under the Credit Agreement and to induce one or more Cash
Management Banks or Hedge Banks to enter into Secured Cash Management Agreements
or Secured Hedge Agreements with Holdings and/or its Subsidiaries, the
Guarantors hereby agree with the Collateral Agent, for the ratable benefit of
the Secured Parties, as follows:

 

1.          Defined Terms.

 

(a)         Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

 

 

 

  

(b)        The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Guarantee shall refer to this Guarantee as a whole and
not to any particular provision of this Guarantee, and Section references are to
Sections of this Guarantee unless otherwise specified. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.

 

(c)         The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

2.          Guarantee.

 

(a)         Subject to the provisions of Section 3 and Section 21, each of the
Guarantors hereby, jointly and severally, unconditionally and irrevocably,
guarantees, as primary obligor and not merely as surety, to the Collateral
Agent, for the benefit of the Secured Parties, the prompt and complete payment
and performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations of anyone other than such Guarantor (including
amounts that would become due for operation of the automatic stay under 362(a)
of the Bankruptcy Code, 11 U.S.C. § 362(a));.

 

(b)         Each Guarantor further agrees to pay any and all expenses (including
all reasonable and documented fees and disbursements of one counsel and one
local counsel in each applicable jurisdiction) that may be paid or incurred by
the Administrative Agent or the Collateral Agent or any other Secured Party in
enforcing, or obtaining advice of counsel in respect of, any rights with respect
to, or collecting, any or all of the Obligations and/or enforcing any rights
with respect to, or collecting against, the Guarantors under this Guarantee.

 

(c)         Each Guarantor agrees that the Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing this Guarantee or affecting the rights and remedies of the
Collateral Agent or any other Secured Party hereunder.

 

(d)         No payment or payments made by the Borrower, any of the Guarantors,
any other guarantor or any other Person or received or collected by the
Collateral Agent, the Administrative Agent or any other Secured Party from the
Borrower, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of any Guarantor hereunder, which shall, notwithstanding any such
payment or payments, other than payments made by such Guarantor in respect of
the Obligations or payments received or collected from such Guarantor in respect
of the Obligations, remain liable for the Obligations up to the maximum
liability of such Guarantor hereunder until the Obligations under the Credit
Documents are paid in full, the Commitments are terminated and no Letters of
Credit shall be outstanding or the Letters of Credit Outstanding shall have been
Cash Collateralized.

 

(e)         Each Guarantor agrees that whenever, at any time, or from time to
time, it shall make any payment to the Collateral Agent or any other Secured
Party on account of its liability hereunder, it will notify the Collateral Agent
in writing that such payment is made under this Guarantee for such purpose.

 

The Collateral Agent shall have its own independent right to demand payment of
the amounts payable by each applicable Guarantor under this Section 2,
irrespective of any discharge of such Guarantor's obligations to pay those
amounts to the other Secured Parties resulting from failure by them to take
appropriate steps in insolvency proceedings affecting that Guarantor to preserve
their entitlement to be paid those amounts.

 

- 2 -

 



 

Any amount due and payable by a Guarantor to the Collateral Agent under this
Section 2 shall be decreased to the extent that the other Secured Parties have
received (and are able to retain) payment in full of the corresponding amount
under the other provisions of the Credit Documents and any amount due and
payable by a Guarantor to the Collateral Agent under those provisions shall be
decreased to the extent that the Collateral Agent has received (and is able to
retain) payment in full of the corresponding amount under this Section 2.

 

3.          Limitation of Guarantee. Anything herein or in any other Credit
Document to the contrary notwithstanding, the maximum liability of each
Guarantor hereunder and under the other Credit Documents shall in no event
exceed the amount that can be guaranteed by such Guarantor under the Bankruptcy
Code or any applicable laws relating to fraudulent conveyances, fraudulent
transfers or the insolvency of debtors.

 

4.          Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder (including by way of set-off rights being exercised
against it), such Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder who has not paid its
proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 6 hereof. The provisions
of this Section 4 shall in no respect limit the obligations and liabilities of
any Guarantor to the Collateral Agent and the other Secured Parties, and each
Guarantor shall remain liable to the Collateral Agent and the other Secured
Parties up to the maximum liability of such Guarantor hereunder.

 

5.          Right of Set-off. In addition to any rights and remedies of the
Secured Parties provided by law, each Guarantor hereby irrevocably authorizes
each Secured Party at any time and from time to time following the occurrence
and during the continuance of an Event of Default, without notice to such
Guarantor or any other Guarantor, any such notice being expressly waived by each
Guarantor, upon any amount becoming due and payable by such Guarantor hereunder
(whether at stated maturity, by acceleration or otherwise), to set-off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Secured Party to or for the credit or the account of such
Guarantor. Each Secured Party shall notify such Guarantor promptly of any such
set-off and the appropriation and application made by such Secured Party,
provided that the failure to give such notice shall not affect the validity of
such set-off and application.

 

6.          No Subrogation. Notwithstanding any payment or payments made by any
of the Guarantors hereunder or any set-off or appropriation and application of
funds of any of the Guarantors by the Collateral Agent or any other Secured
Party, no Guarantor shall be entitled to be subrogated to any of the rights (or
if subrogated by operation of law, such Guarantor hereby waives such rights to
the extent permitted by applicable law) of the Collateral Agent or any other
Secured Party against the Borrower or any Guarantor or any collateral security
or guarantee or right of offset held by the Collateral Agent or any other
Secured Party for the payment of any of the Obligations, nor shall any Guarantor
seek or be entitled to seek any contribution or reimbursement from the Borrower
or any Guarantor or other guarantor in respect of payments made by such
Guarantor hereunder, in each case, until all amounts owing to the Collateral
Agent and the other Secured Parties on account of the Obligations under the
Credit Documents are paid in full, the Commitments are terminated and no Letters
of Credit shall be outstanding or the Letters of Credit outstanding shall have
been Cash Collateralized. If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time when all the Obligations shall
not have been paid in full, such amount shall be held by such Guarantor in trust
for the Collateral Agent and the other Secured Parties, segregated from other
funds of such Guarantor, and shall, forthwith upon receipt by such Guarantor, be
turned over to the Collateral Agent in the exact form received by such Guarantor
(duly indorsed by such Guarantor to the Collateral Agent, if required), to be
applied against the Obligations, whether due or to become due, in such order as
the Collateral Agent may determine (provided that the liability of the Belgian
Guarantor hereunder and under Section 2 shall not in the aggregate exceed the
limitation set forth in Section 3).

 

- 3 -

 

  

7.          Amendments, etc. with Respect to the Obligations; Waiver of Rights.
Each Guarantor shall remain obligated hereunder notwithstanding that, without
any reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, (a) any demand for payment of any of the Obligations
made by the Collateral Agent or any other Secured Party may be rescinded by such
party and any of the Obligations continued, (b) the Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Collateral
Agent or any other Secured Party, (c) the Credit Agreement, the other Credit
Documents, the Letters of Credit and any other documents executed and delivered
in connection therewith and the Secured Cash Management Agreements and Secured
Hedge Agreements and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders, as the case may be,
or, in the case of any Secured Cash Management Agreement or Secured Hedge
Agreement, the Cash Management Bank or Hedge Bank party thereto) may deem
advisable from time to time and (d) any collateral security, guarantee or right
of offset at any time held by the Collateral Agent or any other Secured Party
for the payment of any of the Obligations may be sold, exchanged, waived,
surrendered or released. Neither the Collateral Agent nor any other Secured
Party shall have any obligation to protect, secure, perfect or insure any Lien
at any time held by it as security for the Obligations or for this Guarantee or
any property subject thereto. When making any demand hereunder against any
Guarantor, the Collateral Agent or any other Secured Party may, but shall be
under no obligation to, make a similar demand on the Borrower or any Guarantor
or any other person, and any failure by the Collateral Agent or any other
Secured Party to make any such demand or to collect any payments from the
Borrower or any Guarantor or any other person or any release of the Borrower or
any Guarantor or any other person shall not relieve any Guarantor in respect of
which a demand or collection is not made or any Guarantor not so released of its
several obligations or liabilities hereunder, and shall not impair or affect the
rights and remedies, express or implied, or as a matter of law, of the
Collateral Agent or any other Secured Party against any Guarantor. For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.

 

- 4 -

 

  

8.          Guarantee Absolute and Unconditional.

 

(a)          Each Guarantor waives any and all notice of the creation,
contraction, incurrence, renewal, extension, amendment, waiver or accrual of any
of the Obligations, and notice of or proof of reliance by the Collateral Agent
or any other Secured Party upon this Guarantee or acceptance of this Guarantee.
All Obligations shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended, waived or accrued, in reliance upon
this Guarantee, and all dealings between the Borrower and any of the Guarantors,
on the one hand, and the Collateral Agent and the other Secured Parties, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon this Guarantee. To the fullest extent permitted by
applicable law, each Guarantor waives diligence, promptness, presentment,
protest and notice of protest, demand for payment or performance, notice of
default or nonpayment, notice of acceptance and any other notice in respect of
the Obligations or any part of them, and any defense arising by reason of any
disability or other defense of the Borrower or any of the Guarantors with
respect to the Obligations. Each Guarantor understands and agrees that this
Guarantee shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity, regularity or
enforceability of the Credit Agreement, any other Credit Document, any Letter of
Credit, any Secured Cash Management Agreement, any Secured Hedge Agreement, any
of the Obligations or any collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the
Collateral Agent or any other Secured Party, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) that may at any
time be available to or be asserted by the Borrower against the Collateral Agent
or any other Secured Party or (c)  any other circumstance whatsoever (with or
without notice to or knowledge of the Borrower or such Guarantor) that
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower for the Obligations, or of such Guarantor under this
Guarantee, in bankruptcy or in any other instance. When pursuing its rights and
remedies hereunder against any Guarantor, the Collateral Agent and any other
Secured Party may, but shall be under no obligation to, pursue such rights and
remedies as it may have against the Borrower or any other Person or against any
collateral security or guarantee for the Obligations or any right of offset with
respect thereto, and any failure by the Collateral Agent or any other Secured
Party to pursue such other rights or remedies or to collect any payments from
the Borrower or any such other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
the Borrower or any such other Person or any such collateral security, guarantee
or right of offset, shall not relieve such Guarantor of any liability hereunder,
and shall not impair or affect the rights and remedies, whether express, implied
or available as a matter of law, of the Collateral Agent and the other Secured
Parties against such Guarantor.

 

(b)          This Guarantee shall remain in full force and effect and be binding
in accordance with and to the extent of its terms upon each Guarantor and the
successors and assigns thereof and shall inure to the benefit of the Collateral
Agent and the other Secured Parties and their respective successors, indorsees,
transferees and assigns until all Obligations under the Credit Documents (other
than any contingent indemnity obligations not then due, any Secured Hedge
Obligations or any Secured Cash Management Obligations) shall have been
satisfied by payment in full, the Commitments thereunder shall be terminated and
no Letters of Credit thereunder shall be outstanding (except to the extent that
the Letters of Credit have been Cash Collateralized), notwithstanding that from
time to time during the term of the Credit Agreement and any Secured Cash
Management Agreement or Secured Hedge Agreement the Credit Parties may be free
from any Obligations.

 

(c)          A Guarantor shall automatically be released from its obligations
hereunder and the Guarantee of such Guarantor shall be automatically released
under the circumstances described in Section 13.1 of the Credit Agreement.

 

(d)          The Guarantors jointly and severally agree that, as between the
Guarantors and the Secured Parties, the Obligations under the Credit Documents
may be declared to be forthwith due and payable as provided in Section 11 of the
Credit Agreement (and shall be deemed to have become automatically due and
payable in the circumstances provided in such Section) for purposes of
Section 2, notwithstanding any stay, injunction or other prohibition preventing
such declaration (or such obligations from becoming automatically due and
payable) as against the Borrower and that, in the event of such declaration (or
such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by the Borrower) shall
forthwith become due and payable by the Guarantors for purposes of Section 2.

 

9.          Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Collateral Agent or any other Secured Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

 

- 5 -

 



 

10.         Payments. Each Guarantor hereby guarantees that payments hereunder
will be paid to the Collateral Agent without set-off or counterclaim in Dollars
(based on the Dollar Equivalent amount of such Obligations on the date of
payment) at the Collateral Agent’s office. Each Guarantor agrees that the
provisions of Sections 5.4 and 13.19 of the Credit Agreement shall apply to such
Guarantor’s obligations under this Guarantee.

 

11.         Representations and Warranties; Covenants.

 

(a)         Each Guarantor hereby represents and warrants that the
representations and warranties set forth in Section 8 of the Credit Agreement as
they relate to such Guarantor and in the other Credit Documents to which such
Guarantor is a party, each of which is hereby incorporated herein by reference,
are true and correct in all material respects as of the Closing Date (except
where such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties were true and correct in all
material respects as of such earlier date), and the Collateral Agent and each
other Secured Party shall be entitled to rely on each of them as if they were
fully set forth herein.

 

(b)         Each Guarantor hereby covenants and agrees with the Collateral Agent
and each other Secured Party that, from and after the date of this Guarantee
until the Obligations are paid in full, the Commitments are terminated and no
Letter of Credit remains outstanding or the Letters of Credit Outstanding have
been Cash Collateralized, such Guarantor shall take, or shall refrain from
taking, as the case may be, all actions that are reasonably necessary to be
taken or not taken so that no violation of any provision, covenant or agreement
contained in Section 9 or Section 10 of the Credit Agreement and so that no
Default or Event of Default, is caused by any act or failure to act of such
Guarantor or any of its Subsidiaries.

 

12.        Authority of the Collateral Agent.

 

(a)          The Collateral Agent enters into this Guarantee in its capacity as
agent for the Secured Parties from time to time. The rights and obligations of
the Collateral Agent under this Guarantee at any time are the rights and
obligations of the Secured Parties at that time. Each of the Secured Parties has
(subject to the terms of the Credit Documents) a several entitlement to each
such right, and a several liability in respect of each such obligation, in the
proportions described in the Credit Documents. The rights, remedies and
discretions of the Secured Parties, or any of them, under this Guarantee may be
exercised by the Collateral Agent. No party to this Guarantee is obliged to
inquire whether an exercise by the Collateral Agent of any such right, remedy or
discretion is within the Collateral Agent’s authority as agent for the Secured
Parties.

 

(b)         Each party to this Guarantee acknowledges and agrees that any
changes (in accordance with the provisions of the Credit Documents) in the
identity of the persons from time to time comprising the Secured Parties gives
rise to an equivalent change in the Secured Parties, without any further act.
Upon such an occurrence, the persons then comprising the Secured Parties are
vested with the rights, remedies and discretions and assume the obligations of
the Secured Parties under this Guarantee. Each party to this Guarantee
irrevocably authorizes the Collateral Agent to give effect to the change in
Lenders contemplated in this Section 12(b) by countersigning an Assignment and
Acceptance.

 

(c)         Neither the Collateral Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates shall be liable to any party
for any action taken or omitted to be taken by any of them under or in
connection with this Guarantee or any Credit Document (except for its or such
Person’s own gross negligence or willful misconduct, as determined in the final
non-appealable judgment of a court of competent jurisdiction).

 

- 6 -

 



 

13.        Notices. All notices, requests and demands pursuant hereto shall be
made in accordance with Section 13.2 of the Credit Agreement. All communications
and notices hereunder to any Guarantor shall be given to it in care of Holdings
at the Holdings’ address set forth in Section 13.2 of the Credit Agreement.

 

14.        Counterparts. This Guarantee may be executed by one or more of the
parties to this Guarantee on any number of separate counterparts (including by
facsimile or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. A set of the
copies of this Guarantee signed by all the parties shall be lodged with the
Collateral Agent and Holdings.

 

15.        Severability. Any provision of this Guarantee that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

16.        Integration. This Guarantee, together with the other Credit Documents
and each other document in respect of any Secured Hedge Agreement and any
Secured Cash Management Agreement, represents the agreement of each Guarantor
and the Collateral Agent with respect to the subject matter hereof, and there
are no promises, undertakings, representations or warranties by the Collateral
Agent or any other Secured Party relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Credit Documents or
each other document in respect of any Secured Hedge Agreement or any Secured
Cash Management Agreement.

 

17.        Amendments in Writing; No Waiver; Cumulative Remedies.

 

(a)         None of the terms or provisions of this Guarantee may be waived,
amended, supplemented or otherwise modified except in accordance with Section
13.1 of the Credit Agreement.

 

(b)         Neither the Collateral Agent nor any other Secured Party shall by
any act (except by a written instrument pursuant to Section 17(a)), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default or in any
breach of any of the terms and conditions hereof. No failure to exercise, nor
any delay in exercising, on the part of the Collateral Agent or any other
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Collateral Agent or any
other Secured Party of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy that the Collateral Agent or
any Secured Party would otherwise have on any future occasion.

 

(c)         The rights, remedies, powers and privileges herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

 

18.        Section Headings. The Section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

 

19.        Successors and Assigns. This Guarantee shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of the
Collateral Agent and the other Secured Parties and their respective successors
and assigns except that no Guarantor may assign, transfer or delegate any of its
rights or obligations under this Guarantee without the prior written consent of
the Collateral Agent.

 

- 7 -

 



 

20.        Additional Guarantors. Each Subsidiary of Holdings that is required
to become a party to this Guarantee pursuant to Section 9.11 of the Credit
Agreement shall become a Guarantor, with the same force and effect as if
originally named as a Guarantor herein, for all purposes of this Guarantee, upon
execution and delivery by such Subsidiary of a written supplement substantially
in the form of Annex A hereto (each such written supplement, a “Guarantor
Supplement”). The execution and delivery of any instrument adding an additional
Guarantor as a party to this Guarantee shall not require the consent of any
other Guarantor hereunder. The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Guarantee.

 

21.        Additional Jurisdictions. In the event that a Subsidiary of Holdings
is to become a party to this Guarantee as required by Section 9.11 of the Credit
Agreement or otherwise and at such time such additional Guarantor is not
organized in one of the jurisdictions of a Guarantor that is or has already been
a signatory hereto, then the Guarantor Supplement (as defined below) to be
executed and delivered by such additional Guarantor shall include guarantee
limitation provisions, corporate benefit, tax and other provisions customary for
such jurisdiction as the Collateral Agent and such additional Guarantor may
reasonably agree based on the advice of legal counsel (which may be legal
counsel for such Guarantor).

 

22.        WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS GUARANTEE, ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

23.        Submission to Jurisdiction; Waivers; Service of Process. Each
Guarantor hereby irrevocably and unconditionally:

 

(a)         submits for itself and its property in any legal action or
proceeding relating to this Guarantee and the other Credit Documents to which it
is a party to the exclusive general jurisdiction of the courts of the State of
New York sitting in New York County, the courts of the United States of America
for the Southern District of New York and appellate courts from any thereof;

 

(b)        consents that any such action or proceeding shall be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same or to commence or support any such action or proceeding in any other
courts;

 

(c)        agrees that service of process in any such action or proceeding shall
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor in care
of the Borrower at the Borrower’s address set forth on Schedule 13.2 of the
Credit Agreement or at such other address of which the Administrative Agent
shall have been notified pursuant to Section 13.2 of the Credit Agreement;

 

(d)        agrees that nothing herein shall affect the right of the Collateral
Agent or any other Secured Party to effect service of process in any other
manner permitted by law or to commence legal proceedings or otherwise proceed
against Holdings or the Borrower or any other Credit Party in any other
jurisdiction; and

 

- 8 -

 



 

(e)         waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 23 any special, exemplary, punitive or consequential damages.

 

24.        GOVERNING LAW. THIS GUARANTEE AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

[Signature pages follow]

 

- 9 -

 



 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered by its duly authorized officer or other representative as
of the day and year first above written.

 



  RBC BEARINGS INCORPORATED,
       as Guarantor       By:         /s/ Daniel A. Bergeron   Name: Daniel A.
Bergeron   Title: Vice President,
Chief Financial Officer and
Assistant Secretary



 

  RBC Precision Products - Plymouth, Inc.,   Industrial Tectonics Bearings
Corporation,   RBC Precision Products - Bremen, Inc.,   RBC Nice Bearings, Inc.,
  RBC Lubron Bearing Systems, Inc.,   RBC Oklahoma, Inc.,   RBC Aircraft
Products, Inc.,   RBC Southwest Products, Inc.,   All Power Manufacturing Co. ,
  Western Precision Aero LLC,   Climax Metal Products Company,   RBC Turbine
Components LLC, each as a Guarantor

 

  By:         /s/ Thomas J. Williams     Name: Thomas J. Williams    
Title:  Corporate General Counsel and Secretary

 

  RBC AeroStructures LLC,
       as a Guarantor       By:           /s/ Thomas J. Williams     Name:
Thomas J. Williams     Title: Manager

 

 

 



 

  Avborne Accessory Group, Inc.,   Sonic Industries, Inc.,   Sargent Aerospace &
Defense, LLC, each as a Guarantor       By:       /s/ Thomas J. Williams    
Name: Thomas J. Williams     Title:  Assistant Treasurer and Assistant Secretary

 

 

 

 



 

WELLS FARGO BANK, NATIONAL

ASSOCIATION,
       as Administrative Agent and Collateral Agent

      By:         /s/ Neel A. Morey     Name: Neel A. Morey     Title:  Senior
Vice President

 

 

 

